      Case 2:18-cr-00422-SMB Document 613 Filed 05/24/19 Page 1 of 7




 1   MICHAEL BAILEY
     United States Attorney
 2   District of Arizona
 3   KEVIN M. RAPP (Ariz. Bar No. 014249, kevin.rapp@usdoj.gov)
     MARGARET PERLMETER (Ariz. Bar No. 024805, margaret.perlmeter@usdoj.gov)
 4   PETER S. KOZINETS (Ariz. Bar No. 019856, peter.kozinets@usdoj.gov)
     ANDREW C. STONE (Ariz. Bar No. 026543, andrew.stone@usdoj.gov)
 5   Assistant U.S. Attorneys
     40 N. Central Avenue, Suite 1800
 6   Phoenix, Arizona 85004-4408
     Telephone (602) 514-7500
 7
     JOHN J. KUCERA (Cal. Bar No. 274184, john.kucera@usdoj.gov)
 8   Special Assistant U.S. Attorney
     312 N. Spring Street, Suite 1200
 9   Los Angeles, CA 90012
     Telephone (213) 894-3391
10
     BRIAN BENCZKOWSKI
11   Assistant Attorney General
     Criminal Division, U.S. Department of Justice
12
     REGINALD E. JONES (Miss. Bar No. 102806, reginald.jones4@usdoj.gov)
13   Senior Trial Attorney, U.S. Department of Justice
     Child Exploitation and Obscenity Section
14   950 Pennsylvania Ave N.W., Room 2116
     Washington, D.C. 20530
15   Telephone (202) 616-2807
     Attorneys for Plaintiff
16
17
                          IN THE UNITED STATES DISTRICT COURT
18
                              FOR THE DISTRICT OF ARIZONA
19
20   United States of America,                          CR-18-422-PHX-SPL (BSB)
21                        Plaintiff,                  UNITED STATES’ RESPONSE TO
                                                      DEFENDANTS’ JOINT MOTION
22            v.                                     FOR AN ADJOURNAMENT OF THE
                                                      5/27/19 DISCOVERY DEADLINE
23                                                               (Doc. 610)
     Michael Lacey, et al.,
24
                          Defendants.
25
                   INTRODUCTION AND SUMMARY OF ARGUMENT
26
           The United States of America, by and through undersigned counsel, submits this
27
     response to Defendants’ Joint Motion for an Adjournment of the 5/27/19 Discovery
28
      Case 2:18-cr-00422-SMB Document 613 Filed 05/24/19 Page 2 of 7




 1   Deadline. (Doc. 610). For several reasons, Defendants’ continuing requests to delay the
 2   Scheduling Order deadlines previously negotiated and agreed to by the parties is unavailing
 3   and should be rejected.
 4          First, Defendants’ claim that they do not have access to servers that contain millions
 5   of ads for prostitution (many of them redundant) posted in Backpage’s domestic and
 6   international markets has nothing to do with their ability to produce statements from
 7   testifying witnesses. Notably, some of the defense witnesses have already been identified
 8   as expert witnesses. It is unclear why any of the statements produced for these identified
 9   witnesses cannot be disclosed.
10          Second, the United States has provided all Jencks Act statements in the
11   government’s possession with the exception of a single witness, Carl Ferrer. It is unclear,
12   however, why this prevents Defendants from providing Rule 26.2 statements that are
13   currently in their possession.
14          Third, the government has provided Defendants with a preliminary exhibit list
15   identifying nearly 1200 exhibits. In many cases, the exhibits have a corresponding Bates
16   number. The government is diligently working to supplement the list with a complete set
17   of Bates-number references. As stated in the government’s status memorandum (Doc.
18   524), the government intends to periodically provide updated exhibit and witness lists to
19   Defendants. Importantly, many of the exhibits (mainly numerous internal Backpage
20   emails) were disclosed to the government by Defendants (via grand jury subpoena), and
21   many others are public source documents (e.g., article, videos, etc.). The United States has
22   also provided disclosure obtained in parallel civil cases against Defendants where the
23   United States was not a party. Indeed, some of the same attorneys representing Defendants
24   in this case were attorneys (primarily from the firm of Davis Wright Tremaine) for
25   Defendants in related criminal and civil cases. In sum, the discovery should be familiar to
26   Defendants. But again, this does not prevent Defendants from producing 26.2 statements
27   in their possession.
28


                                                 -2-
      Case 2:18-cr-00422-SMB Document 613 Filed 05/24/19 Page 3 of 7




 1          Lastly, Defendants’ claim that they lack sufficient funds to review the evidence is
 2   belied by the fact that they are receiving funds on a monthly basis. (See Doc. 476-1 at 31-
 3   34 (Decl. of Lyndon Versoza).) Moreover, as noted in other pleadings, Defendants have
 4   failed to pursue a Monsanto hearing (see, e.g., Doc. 446 at 1-5), and they have advised the
 5   Court that they are exploring ways to reduce their costs of reviewing evidence. (See, e.g.,
 6   Doc. 348, 10/5/18 Hr’g Tr., Vol. II at 115-18.) In any event, this has nothing to do with
 7   their ability to simply produce statements that are currently in their possession.
 8                                     RELEVANT FACTS
 9          On April 26, 2018, the parties agreed on a scheduling order. (Doc. 121.) The
10   government requested a trial date of October 7, 2019. (Id.) Defendants believed a more
11   reasonable date was January 15, 2020. (Id. n.4.) On May 5, 2018, the Court accepted the
12   parties’ scheduling order but agreed with Defendants’ requested trial date and set a trial
13   date for January 15, 2020. (Doc. 131 (Scheduling Order).) The other deadlines were not
14   extended to correspond with the January 15, 2020 trial date. The government has complied
15   with every date set forth in the Scheduling Order. The compliance by the government is
16   set forth in the United States status memorandum. (Doc. 524.) Importantly, the United
17   States has provided Defendants with 85 witness interviews and Jencks Act statements. (Id.)
18          In addition, on April 1, 2019, the government provided Defendants with preliminary
19   witness and exhibit lists. (Doc. 511.) Despite providing numerous witness interviews, a
20   preliminary witness and exhibit list, segregating “hot” documents, and, in some cases,
21   meeting with individual defense attorneys to review evidence, Defendants claim that they
22   have been provided only limited discovery and allege the government has “failed to comply
23   with their obligations.” (See Doc. 524 at 4-6; see also Exhs. A and B.)
24          On March 14, 2019, Defendants jointly filed an expert disclosure noticing ten expert
25   witness. (Doc. 500.) They identified six experts by name but failed to identify the names
26   of four other experts. Defendants have not provided any 26.2 statements for any of these
27   witnesses.
28


                                                 -3-
      Case 2:18-cr-00422-SMB Document 613 Filed 05/24/19 Page 4 of 7




 1          Finally, on May 21, 2019, Defendants asked for the government’s position on their
 2   motion requesting an adjournment of their May 27, 2019 deadline to produce Rule 26.2
 3   material. In response, the government sent them an email objecting to the request, and
 4   asked that Defendants include the reason for the government’s objection in any filing. (See
 5   Exh. C.) On May 21, 2019, Defendants filed the instant motion without including the
 6   specific objections of the United States. (Doc. 610.)
 7                                  LAW AND ARGUMENT
 8          Here, the parties agreed that this case should be designated complex. (Doc. 107.)
 9   As a result, the parties negotiated and agreed on certain deadlines. One of those deadlines
10   was the early disclosure of witness’s statements. As the Court is aware, the Jencks Act
11   requires the government produce statements that have been adopted by a witness after the
12   witness testifies. 18 U.S.C. §3500(e)(1); see also United States v. Jackson, 978 F.2d 903,
13   913 (5th Cir.1992) (“To adopt a statement under the Jencks Act. . . a witness must read the
14   entire statement and formally approve the statement.”). Despite having no obligation to
15   produce witness statements until after the witness testifies, the United States agreed to
16   disclose those statements well in advance of trial and has, to date, disclosed 85 witness
17   statements. Moreover, in the event that Jencks Act statements are produced after the
18   deadline, the Scheduling Order requires the government to promptly disclose those
19   statements. (Doc. 131 n.3.)
20          The government has complied with its obligations under the Scheduling Order,
21   therefore, the Court should reject Defendants’ request to delay disclosure of any Rule 26.2
22   statements in their possession. Except with respect to Defendants’ own statements, the
23   requirement for production of witness statements under Rule 26.2 applies equally to the
24   government and the defense. See United States v. Nobles, 422 U.S. 225 (1975) (applying
25   witness statement production obligations to the defense in a pre-Rule 26.2 case); see also
26   United States v. Wallace, 326 F.3d 881, 885 (7th Cir. 2003) (noting that “Nobles was a
27   basis on which Rule 26.2 was added to the Federal Rules of Criminal Procedure”).
28


                                                -4-
      Case 2:18-cr-00422-SMB Document 613 Filed 05/24/19 Page 5 of 7




 1          Defendants argue other reasons why they should not be obligated to comply with
 2   their deadline to disclose witness statements. These claims are irrelevant. For example,
 3   they argue that the government’s exhibit list does not have Bates numbers for some of the
 4   exhibits. As a preliminary matter, the exhibits should be well known to Defendants. Many
 5   are emails that they authored by received, and many others are documents that Defendants
 6   produced (e.g., meeting agendas, power points, letters, etc.).
 7          In addition, a substantial volume of the discovery was disclosed to the defense in
 8   other criminal and civil proceedings. And, in many cases the discovery was provided to
 9   the government by Defendants in response to grand jury subpoenas. As noted in other
10   pleadings, the government has provided Defendants “hot docs” and, in some cases, even
11   met with counsel to review relevant discovery—steps far exceeding the government’s
12   discovery obligations. (See, e.g., Doc. 524 at 4-6.) In any event, the grievances asserted
13   by Defendants in their instant motion have nothing to do with providing witness statements
14   that are in Defendants’ possession now.
15          Next, they argue they don’t have the funds the review the discovery. Again, none
16   of Defendant have made a Monsanto claim despite being invited to do so. (See Doc. 446
17   n.1.) And, Defendants advised the Court they were pursing avenues to reduce the cost of
18   discovery review. (See Doc. 348, 10/5/18 Hr’g Tr., Vol. II at 115-18.) Importantly, this is
19   immaterial to their obligation to disclose witness statements.
20          In sum, the Court should deny Defendants’ request to suspend their obligation to
21   produce Rule 26.2 statements on the agreed-upon date.
22
23
24
25
26
27
28


                                                 -5-
     Case 2:18-cr-00422-SMB Document 613 Filed 05/24/19 Page 6 of 7




 1       Respectfully submitted this 24th day of May, 2019.
 2                                         MICHAEL BAILEY
                                           United States Attorney
 3                                         District of Arizona
 4
                                           s/ Kevin Rapp
 5                                         KEVIN M. RAPP
                                           MARGARET PERLMETER
 6                                         PETER S. KOZINETS
                                           ANDREW C. STONE
 7                                         Assistant U.S. Attorneys
 8                                         JOHN J. KUCERA
                                           Special Assistant U.S. Attorney
 9
                                           BRIAN BENCZKOWSKI
10                                         Assistant Attorney General
                                           Criminal Division, U.S. Department of Justice
11
                                           REGINALD E. JONES
12                                         Senior Trial Attorney
                                           U.S. Department of Justice, Criminal Division
13                                         Child Exploitation and Obscenity Section
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                            -6-
      Case 2:18-cr-00422-SMB Document 613 Filed 05/24/19 Page 7 of 7




 1                                    Certificate of Service
 2         I hereby certify that on this date, I electronically transmitted the attached document
 3   to the Clerk’s Office using the CM/ECF system for filing and transmittal of a Notice of
 4   Electronic Filing to the following CM/ECF registrants:
 5   Paul J. Cambria Jr. Esq. and Erin e. McCambpell, Esq., Lipsitz Green Scime Cambria,
 6   LLC, 42 Delaware Ave, Suite 120, Buffalo, NY 14202, pcambria@lglaw.com and
     emccampbell@lglaw.com, Thomas H. Bienert, Jr., Esq., Anthony R. Bisconti, Esq.,
 7   Kenneth M. Miller, Esq., and Whitney Bernstein, Esq., Bienert, Miller & Katzman, PLC,
     903 Calle Amanecer, Suite 350, San Clemente, CA 92673, tbienert@bmkattorneys.com,
 8   tbisconti@bmkattorneys.com,                              kmiller@bmkattorneys.com,
     wbernstein@bmkattorneys.com; Jim Grant Esq., Davis Wright Tremaine, LLP, 1201
 9   Third Avenue, Suite 2200, Seattle, WA 98101, jimgrant@dwt.com; Michael D. Kimerer,
     Esq. and Rhonda Elaine Neff, Esq., 1313 E. Osborn Road, Suite 100, Phoenix, AZ 85014,
10   MDK@kimerer.com and rneff@kimerer.com; Robert Corn-Revere Esq., Davis Wright
     Tremaine, LLP, 1919 Pennsylvania Avenue N.W., Suite 800, Washington, D.C., 20006,
11   bbcornrevere@dwt.com; Bruce Feder, Esq., 2930 East Camelback Road, Suite 160,
     Phoenix, AZ 85016, bf@federlawpa.com; Gary Linenberg, Esq., Ariel Neuman, Esq.,
12   Gopi K. Panchapakesan, Esq., Bird, Marella, Boxer, Wolpert, Nessim, Drooks, Lincenberg
     & Rhow, P.C., 1875 Century Park East, 23rd Floor, Los Angeles, CA 90067,
13   glincenberg@birdmarella.com, aan@birdmarella.com, gkp@birdmarella.com;
     David Eisenberg, David Eisenberg PLC, 3550 N Central Ave., Ste. 1155, Phoenix, AZ,
14   david@deisenbergplc.com; Joy M. Bertrand, Joy Bertrand Esq LLC, P.O. Box 2734,
     Scottsdale, AZ 85252, joyous@mailbag.com.
15
16
     s/Angela Schuetta
17   U.S. Attorney’s Office
18
19
20
21
22
23
24
25
26
27
28


                                                -7-
Case 2:18-cr-00422-SMB Document 613-1 Filed 05/24/19 Page 1 of 3




               Exhibit A
                                        Case 2:18-cr-00422-SMB Document 613-1 Filed 05/24/19 Page 2 of 3
                                                                                              /.




                                                              Lipsitz Green Sci e Cambria : ~
At?orne~sr.t La:^:                          42 Delaware Avenue,5uite120,Buffalo,NewYork142023924 P7168491333 ~7168551580iNo~fc~5e~t;~e www.lglaw.com




aau~~. ca~:b~,a.~,. —
Jame_ T. Sdme
Heruert L Gre ~r*~o~
'~"'~"°~'S~F'°~°°e                                                                                                  March 4~ 2019
lara:oe Kel ley
R~chord P. A'lelsbeck,Jr.

Barry Nelson Cove-~
Roben L. Bo~ea~oz
Thon:os Psi. M=_~cu.e
~~~~~~~;~~,=
George E. R~edei,Jr.
                                         Via Overnight Mail &Email
~.;~F,o~P.S~~E~~,E,                      Kevin M. Rapp
JeffrEy F. RP;n~
~'1e`'e~ h~on~a
~~;e~~,~  P~$efSO~                       Assistant United States Attorney
~~''°`°`"~`"'
Thomas        °°`~
         C Bumha~r.                      United States Attorney's Office
~ondtha~ W. Bro~n~n'
Sha«~ti~ H~~1,                           District of Arizona
P~uIf.C~e,Gk
~fe9~.~P~~~~~
Rebus E, Z;;Ke
                                         2 Rel~aissance Square
P°'~;~k~.~°~ke>,'                        40 N. Central Avenue ~ Suite 1 8 0 0
~~1on6e..~ B. Mosey

Ki;,";,;~A"~;;,P„e                       Phoenix, AZ 85004
Lynn M. Bocl-enek
~~=e~h~.~~,=a                            E-Mail: kevin.rapp~usdoj.gov
Emib; N. O~Reliy
Richard A. ~lokese~ Ir.

~~=''~o   ~""``
Erv.n E. McCoy*:obeli                                        Re:        United States v. Lace1,
                                                                                              1 et al., 18-CR-0422-

;~{f`~'B ~~~;`~~
~~cy   M. Beekman                                                       PHX-DLR Defendant Michael Lacey's
 u,<E~:e~,.Rb,~»                                                        Reciprocal Rule 16 Production
Karolin=_ R Falres


°F
Pof~;<`°""`'
        ~. o ~                            Dear Mr. Ra pp:
~~seFh~.
                                                 As set forth in greater detail in the cover letter accompanying
~~~"``"°"~s~~
R~cho~d D. F~~i~~y                        Defendants' Joint Reciprocal Rule 16 Production dated March 4, 2019,
Dane M.s`'
s`°"",       , °°"=
           Pe~.~ Re6e~r_                  Defendants' Rule 16 obligations are reciprocal in nature and are therefore
~'``~,~~~~, ~,`~~~'~,                     limited by the government's failure to comply with its own Rule 16
~~~E,~ ~~uoRKERs~                         obligations and deadlines. Because the government has not completed its
~~ .,;-~ ~.:,~, ~~h
R' 'F,' ` ~ ' ;„~~~,E                     Rule 16 disclosul-es in this case ~ Defendants are not obli gated to make
Kenn l. 'i. ~,,,ns
P°"'` '" ~ ~~'°"                          reciprocal disclosures at this time. See Fed. R. Crim. Proc. 16(b)(1)(A) (a
q~ o             , - o , _of ~ ,_ ~ a     defendant's Rule 16 obligations are triggered only if "the government
 p~~°                ~ ~' ~               complies" with its own Rule 16 obligations).
  a              _
 ~.,~„cu~, ,.;~.. , .~i.
                           ,~
                            ~er<eY
                                                  Indeed, the government's failure to timely meet its discovery
                                          obligations, including the failure to disclose Brady and Giglio material (which
                                          has been the subject of motion practice), has hobbled Defendants in their
                                          ability to make meaningful Rule 16 disclosures at this tithe. Nonetheless, in
                                          addition to the materials provided in Defendants' Joint Reciprocal Rule 16
                                          ProducCion, Defendant Michael Lacey hereby advises you that he intends to
                                          potentially use at trial:




                                                            BUFFALO         Atd HERST        CHEEKTON✓AGA            LOS ANGELES
Case 2:18-cr-00422-SMB Document 613-1 Filed 05/24/19 Page 3 of 3


                 Lipsitz Green Sci e Cambria ~:~.


   1. Material produced by the government in discovery

   2. Defense Bates pages DEFLACEY000001 through DEFLACEY000048

       Mr. Lacey reserves the right ~o supplement these disclosures in response to
 the government's continuing disclosures and obligations and as additional
 materials become available to the defense.


                                             Very truly yours,

                                             LIPSITZ GREEN SCIME CAMBRIA
                                             LLP
                                                         _~      ,,
                                                  ~..-
                                             .--_'`

                                       -     ~Paitl J. Cambria. Jr.
                                             Erin McCampbell Pai•is
                                             Attorneys for Michael Lacey




 cc:   AUSA Reginald E. J ones
       (Re~inald.Jones4~usdoj.gov~
        AUSA Andrew Stone
        (Andrew.Stone~usdo j.gov~
        AUSA Peter Kozinets
          eter.Kozinetsnusdo i.~ov
        AUSA Margaret Perimeter
        (Mar~aret.Pei-Imeter~a,usdo j.gov~
        AUSA John Kucera
        (Jo11n.Kucera~usdoj_gov~




               BUFFALO    AMHERST    CHEEKTOWAGA              LOS ANGELES
Case 2:18-cr-00422-SMB Document 613-2 Filed 05/24/19 Page 1 of 6




               Exhibit B
Case 2:18-cr-00422-SMB Document 613-2 Filed 05/24/19 Page 2 of 6
Case 2:18-cr-00422-SMB Document 613-2 Filed 05/24/19 Page 3 of 6
Case 2:18-cr-00422-SMB Document 613-2 Filed 05/24/19 Page 4 of 6
Case 2:18-cr-00422-SMB Document 613-2 Filed 05/24/19 Page 5 of 6
Case 2:18-cr-00422-SMB Document 613-2 Filed 05/24/19 Page 6 of 6
Case 2:18-cr-00422-SMB Document 613-3 Filed 05/24/19 Page 1 of 3




               Exhibit C
Case 2:18-cr-00422-SMB Document 613-3 Filed 05/24/19 Page 2 of 3
Case 2:18-cr-00422-SMB Document 613-3 Filed 05/24/19 Page 3 of 3
